Exhibit 10.14

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
Dollar General: 2 Pack LA
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC (“Buyer”), and SULLIVAN DG, L.L.C. and PLANK DG,
L.L.C. (individually and collectively, “Seller”).
BACKGROUND
A.    Each Seller is the owner of the properties listed on Exhibit A1 attached
hereto.
B.    Buyer desires to purchase the Property and Seller desires to sell the
Property to Buyer on the terms and conditions set forth in this Agreement.


In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean JMR Commercial Real Estate, acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to the extension set forth in Section 10
hereof, on June 30, 2013 but in no event earlier than two (2) days after the
last day of the Due Diligence Period (as defined herein) unless the Buyer waives
the full Due Diligence Period and elects to close earlier by providing written
notice thereof to Seller. The date of Closing is sometimes hereinafter referred
to as the “Closing Date.” Neither party will need to be present at Closing, it
being anticipated that the parties will deliver all Closing documents and
deliverables in escrow to the Escrow Agent (or if both Buyer and Seller agree,
to Buyer’s and/or Seller’s counsel) prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that is twenty-eight (28) days
thereafter or the date on which Seller receives written notice of Buyer’s waiver
of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials within five (5) business days after the Effective Date, and
for each day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.
(d)    “Earnest Money” shall mean ONE HUNDRED SEVENTEEN THOUSAND THREE HUNDRED
and NO/Dollars ($117,300.00). The Earnest Money shall be delivered to Escrow
Agent within three (3) business days after the Effective Date. The Earnest Money
shall be deposited by Buyer in escrow with Escrow Agent, to be applied as part
payment of the Purchase Price at the time the sale is closed, or disbursed as
agreed upon in accordance

1

--------------------------------------------------------------------------------



with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent. It is the intent of the
parties that “Ernest Money” as used in this agreement shall not have the effect
as contemplated by LA Civil Code Article 2624 but rather shall be controlled by
the terms of this Agreement.
(e)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.
(f)    “Escrow Agent” shall mean Stewart Title Guaranty, 5935 Carnegie Blvd.,
Suite 301, Charlotte, NC 28209. Attention:  Regina L. Fiegel, Telephone: 
(704-401-2010), Telecopy: (704-401-2039); E-Mail: rfiegel@stewart.com The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy, (y) preparation of the closing
statement, and (z) collection and disbursement of the funds.
(g)    “Guarantor” shall mean Dollar General Corporation.
(h)    “Guaranty” or “Guaranties” shall mean those certain guaranties of each of
the Leases executed by Guarantor.
(i)    “Lease” or “Leases” shall mean those certain Leases described on Exhibit
A2 attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller or Seller’s Affiliates, as landlord, and
Dolgencorp, LLC, as tenant (“Tenant”), as amended.
(j)     “Property” shall collectively mean (i) those certain parcels of real
property, all of which are listed on Exhibit A1, together with all right, title
and interest of the Affiliates, if any, in and to the land lying in the bed of
any street or highway in front of or adjoining such real property, and all
appurtenances and all the estate and rights of the Affiliates, if any, in and
appurtenant to such parcels of real property, including, without limitation, all
appurtenant easements and rights-of-way, and Buildings (as hereinafter defined)
and all other improvements thereon, and all air and subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Land”); (ii) all of the buildings (each
individually called a “Building” and collectively called the “Buildings”),
facilities and other improvements situated on the Land or required to be
constructed under the respective Leases (collectively, the “Improvements”);
(iii) all right, title and interest of the Affiliates, if any, in and to the
lighting, electrical, mechanical, plumbing and heating, ventilation and air
conditioning systems used in connection with the Land and the Buildings, and all
carpeting, draperies, appliances and other fixtures and equipment attached or
appurtenant to the Land together with all personal property (other than
furniture, equipment not necessary to operate the Buildings or building systems
and not permanently affixed to the Buildings or Land, trade fixtures and
inventory) owned by the Affiliates and located on the Land or on and/or in the
Buildings (collectively, the “Personal Property”); (iv) all right, title and
interest of the Affiliates in and to all warranties and guaranties respecting
the Buildings and Personal Property; (v) to the extent not otherwise described
in subsection (i), all right, title and interest of the Affiliates in and to all
leases respecting the Buildings and Personal Property, including, without
limitation, all prepaid rent or security or other

2

--------------------------------------------------------------------------------



deposits thereunder; (vi) all right, title and interest of Seller in and to all
licenses, permits, authorizations and approvals issued by any governmental
agency or authority which pertain to the Land and the Buildings, to the extent
they exist and are transferable and assignable; and (vii) to the extent the same
are assignable, all site plans, surveys, and plans which relate to the Land. Any
references to “Property” in the singular, such as references to “a Property” or
“each Property”, refer to an individual parcel of Land and all matters described
in (ii)-(vii) in connection with such Land.
(k)     “Purchase Price” shall mean the amount listed for each Property as set
forth opposite the designation of such Property on Exhibit A1 attached hereto.
The Purchase Price is based on a capitalization rate of 7.40% and the rents set
forth on Exhibit A2. If the rents on the Closing Date are not the same as set
forth on Exhibit A2, the Purchase Price shall be adjusted accordingly.
(l)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Dorsey Development Company, LLC
129 Chartres St.
New Orleans, LA 70130
Tel. No.: (504) 593-0400
Email: pdorsey3@gmail.com
And to:
Marc Dorsey
511 Gravier St., Suite 100
New Orleans, LA 70130
Tel. No.: (504) 529-4541
Email: mdorsey3@dbnola.com
And to:
John E. Wood III
        5435 Highland Road
        Baton Rouge, LA 70808
        Tel. No: 225-291-0339
        Email: jwoodidg@gmail.com
(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022

3

--------------------------------------------------------------------------------



Tel. No.: (212) 415-6505
Fax No.: (857) 207-3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies, jump drive, and/or cds to:


James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: (704) 626-4400
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com


2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell, or Seller shall cause Seller’s respective Affiliate to
sell, to Buyer the Property for the Purchase Price set forth above. Seller
agrees that it shall cause its Affiliates to perform all of the obligations of
“Seller” hereunder with respect to the Property or Properties owned by such
Affiliate as set forth on Exhibit A1 provided that this shall not release Seller
from the obligations of the “Seller” under this Agreement.
3.    Purchase Price.
(a)    The Purchase Price to be paid by Buyer to Seller shall be paid by wire
transfer of immediately available funds in the amount of the Purchase Price plus
or minus prorations, credits and adjustments as provided in Section 4 and
elsewhere in this Agreement to Escrow Agent, at the time of Closing, or as
otherwise agreed to between Buyer and Seller.
(b)    In the event this Agreement is terminated for any reason pursuant to the
terms hereof with respect to one or more Properties, this Agreement shall
continue in full force and effect with respect to the remaining Properties and
the Purchase Price shall be reduced by the amount shown on Exhibit A1 with
respect to such terminated Property or Properties.

4

--------------------------------------------------------------------------------



4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the collecting authorities or to the
Escrow Agent by Seller prior to or at Closing. Taxes and Assessments payable by
the Tenant shall be adjusted as of the Closing Date. Due to the fact that Dollar
General shall reimburse real estate taxes from the date of rent commencement and
said taxes are billed in arrears, the real estate tax proration shall be based
on the date of rent commencement with the Buyer receiving said reimbursement at
year end.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)Up to $9,000.00 of all Owner’s Title Insurance policy premiums, including
search costs and a survey endorsement, but excluding any other endorsements
issued in connection with such policies other than endorsements that Seller
elects to purchase to cover title issues, if any;


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property
shall be paid by Seller, if any;


(iii)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 24 of this Agreement; and


(iv)All fees relating to the granting, executing and recording of the Deed for
each Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.

(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)All amounts in excess of $9,000.00 for Title Insurance policy premiums,
including search costs and a survey endorsement, and all costs for any
endorsements issued in connection with such policies other than endorsements
that Seller elects to purchase to cover title issues, if any;



5

--------------------------------------------------------------------------------



(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to each Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which are of a
nature that are capable of being cured with reasonable efforts prior to Closing.
Seller shall have no obligation to cure any Title Matter objected to, except as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money shall be returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Escrow Agent and is added to the Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have until the earlier
of (i) ten (10) days after the Buyer’s receipt of the updated, revised Title
Commitment showing the new title exception, together with a legible copy of any
such new matter, or (ii) the date of Closing, to provide Seller with written
notice of its objection to any such new title exception (an “Objection”). If
Seller does not remove or cure such Objection prior to the date of Closing,
Buyer may terminate this Agreement, in which case the Earnest Money shall be
returned to Buyer, Seller shall reimburse Buyer for all out of pocket costs and
expenses incurred hereunder and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
to Buyer copies of the following documents and materials pertaining to each
Property to the extent

6

--------------------------------------------------------------------------------



within Seller’s possession or reasonably obtainable by Seller or Seller’s
counsel: (i) a complete copy of all leases affecting the Property and all
amendments thereto and of all material correspondence relating thereto; (ii) a
copy of all surveys and site plans of the Property, including without limitation
any as-built survey obtained or delivered to tenants of the Property in
connection with its construction; (iii) a copy of all architectural plans and
specifications and construction drawings; (iv) a copy of Seller’s title
insurance commitments and policies relating to the Property; (v) a copy of the
certificate of occupancy and of all governmental permits/approvals; (vi) a copy
of all environmental, engineering and physical condition reports for the
Property; (vii) copies of the Property’s real estate tax bills for the current
and prior two (2) tax years or, if the Property has been owned by Seller for
less than two (2) tax years, for the period of ownership; (viii) all service
contracts and insurance policies which affect the Property, if any; and (ix) a
copy of all warranties relating to the improvements constructed on the Property,
including without limitation any roof warranties (the “Due Diligence
Materials”). Seller shall deliver any other documents relating to each Property
reasonably requested by Buyer, to the extent within Seller’s possession or
reasonably obtainable by Seller or Seller’s counsel, within three (3) business
days following such request. Additionally, during the term of this Agreement,
Buyer, its agents and designees, shall have the right to enter the Property for
the purposes of inspecting the Property, conducting soil tests, and making
surveys, mechanical and structural engineering studies, inspecting construction,
and conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Buyer shall give Seller reasonable written notice (which in any event
shall not be less than two (2) business days) before entering the Property, and
Seller may have a representative present during any and all examinations,
inspections and/or studies on the Property. Buyer shall have the unconditional
right, for any reason or no reason, to terminate this Agreement with respect to
any Property by giving written notice thereof to Seller and the Escrow Agent
prior to the expiration of the Due Diligence Period, in which event this
Agreement shall become null and void as to such Property, Buyer shall receive a
refund of the Earnest Money, and all rights, liabilities and obligations of the
parties under this Agreement shall expire as to such Property, except as
otherwise expressly set forth herein.
(c)    Seller shall request Estoppel Certificates certified to the following:
“AR Capital, LLC, the Approved Assignee listed on Exhibit A1 for the respective
Property and their lender, successors and assigns” (as shown on Exhibit A1) and
their Lender, successors and assigns (and simultaneously provide Buyer with a
copy of such request). It shall be a condition of Closing that Seller shall have
obtained an estoppel certificate from Tenant in the form attached hereto as
Exhibit F or in Tenant’s current form, as reasonably approved by Buyer, for each
Property (the “Tenant Estoppel Certificate”) and an estoppel certificate from
Guarantor in the form attached hereto

7

--------------------------------------------------------------------------------



as Exhibit G or in Guarantor’s current form, as reasonably approved by Buyer for
each Property (the “Guarantor Estoppel Certificate”), and Seller shall use good
faith efforts to obtain the same. Seller shall promptly deliver to Buyer
photocopies or pdf files of the executed estoppel certificates when Seller
receives the same.
(d)    Seller shall use good faith efforts to obtain subordination,
non-disturbance and attornment agreement from Tenant on Tenant’s standard form
or the form attached to the Lease and reasonably acceptable to Buyer and Buyer’s
Lender, if applicable (the “SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements, if any, as may be reasonably
requested by Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking with respect to any Property, Seller shall notify Buyer in writing of
same. Until Closing, the risk of loss or damage to the Property, except as
otherwise expressly provided herein, shall be borne by Seller. In the event all
or any portion of any Property is damaged in any casualty or condemned or taken
(or notice of any condemnation or taking is issued) so that: (a) Tenant has a
right of termination or abatement of rent under the Lease for such Property, or
(b) with respect to any casualty, if the cost to repair such casualty would
exceed $50,000, or (c) with respect to any condemnation, any Improvements or
access to the Property or more than five percent (5%) of the Property is (or
will be) condemned or taken, then, Buyer may elect to terminate this Agreement
with respect to each such Property by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination a
proportionate part of the Earnest Money shall be returned to the Buyer in
accordance with the Purchase Price as set forth on Exhibit A1 and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to such Property, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement with respect to
any such Property or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for

8

--------------------------------------------------------------------------------



any reason the Closing does not occur and either party makes a written demand
(the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow Agent
shall give written notice to the other party of the Demand within one business
day after receipt of the Demand. If Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) business
days after the giving of such notice by Escrow Agent, Escrow Agent is hereby
authorized to make the payment set forth in the Demand. If Escrow Agent does
receive such written objection within such period, Escrow Agent shall continue
to hold such amount until otherwise directed by written instructions signed by
Seller and Buyer or a final judgment of a court. Notwithstanding the foregoing
provisions of this clause (a) if Buyer delivers a notice to Escrow Agent and
Seller stating that Buyer has terminated this Agreement on or prior to the
expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to

9

--------------------------------------------------------------------------------



pursue any other remedy permitted at law or in equity against Buyer. In no event
under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller, or
in the event of the failure of a condition precedent set forth in Section 13 of
this Agreement, with respect to any or all of the Properties, Buyer may, as its
sole and exclusive remedy, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement with respect to any or all Properties by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money shall be refunded to Buyer, Seller shall pay to Buyer all of
the out-of-pocket costs and expenses incurred by Buyer as to such Property or
Properties in connection with this Agreement, (not to exceed $15,000.00) which
return and payment shall operate to terminate this Agreement and release Seller
and Buyer from any and all liability hereunder, except those which are
specifically stated herein to survive any termination hereof; (iii) enforce
specific performance of Seller’s obligations hereunder; or (iv) by notice to
Seller given on or before the Closing Date, extend the Closing Date for a period
of up to thirty (30) days (the “Closing Extension Period”) to permit Seller to
remedy any such default, and the “Closing Date” shall be moved to the last day
of the Closing Extension Period. If Buyer so extends the Closing Date, then
Seller may, but shall not be obligated to, cause said conditions to be satisfied
during the Closing Extension Period. If Seller does not cause said conditions to
be satisfied during the Closing Extension Period, then Buyer shall have the
remedies set forth in Section 9(b) (i) through (iii) above except that the term
“Closing” shall be revised to reflect the Buyer’s election of remedies under
this Section 9(b).
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Escrow Agent for the benefit of
Buyer at Closing the following executed documents for each Property:
(a)    A Warranty Deed with waiver of rights of Redhibitions in the form
attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(d)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer

10

--------------------------------------------------------------------------------



previously, a copy thereof confirming that the copy is true, correct and
complete shall be attached to the Tenant Estoppel (Buyer acknowledges that the
form and content of the Tenant Estoppel Certificate is determined by the Lease
and Tenant.);
(e)    An original Guarantor Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing, provided, Guarantor provides such document as
their standard protocol;
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements, if any, as may be reasonably requested by Buyer;
(g)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(i)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(j)    If available, originals of the warranties set forth on Exhibit I (the
“Warranties”), re-issued at Seller’s expense, to Buyer or Tenant, as requested
by Buyer, including a Contractor Warranty substantially similar to that certain
warranty given by SITI, LLC to Plank DG, LLC, or SITI, LLC shall assign the
respective warranties to Buyer (attached hereto as Exhibit J);
(k)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(l)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(m)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(n)    Letter to Tenant in form of Exhibit H attached hereto;
(o)    A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, which, after
Closing, shall name Buyer and its mortgagee as additional insured parties and/or
as loss payees and/or mortgagees, as appropriate, as their respective interests
may appear; and
(p)    Such other instruments as are reasonably required by Buyer or Escrow
Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.

11

--------------------------------------------------------------------------------



At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (i) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written notice to Seller; provided that all conditions precedent to both Buyer’s
and Seller’s respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party’s obligation to
proceed with Closing that remain unsatisfied, such conditions have been waived
by such party). Buyer shall have a one-time right to extend the Closing for up
to fifteen (15) days upon written notice to Seller to be received by Seller on
or prior to the date scheduled for the Closing. If Buyer timely exercises this
right to extend, any document that Seller is obligated to provide that is “time
sensitive” does not need to be provided again by Seller. The Closing shall be
held through the mail by delivery of the closing documents to the Escrow Agent
on or prior to the Closing or such other place or manner as the parties hereto
may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller and each Affiliate (collectively referred to in this
Section 11 as Seller) makes the following representations and warranties to
Buyer as of the date hereof and as of the Closing Date with respect to the
Property:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s

12

--------------------------------------------------------------------------------



interest in the Lease. The Property constitutes one or more separate tax parcels
for purposes of ad valorem taxation;
(f)    With respect to the Leases: (i) the Leases forwarded to Buyer under
Section 6(b)(i) are true, correct and complete copies of the Leases; (ii) the
Leases are in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Leases or any extension or renewal thereof;
(iv) at the time of Closing, Seller shall not have outstanding obligations to
provide Tenant with an allowance to construct, or to construct at its own
expense, any tenant improvements; and (v) the rent for each Property is as set
forth on Exhibit A2;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property;
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
of the warranties in effect for the Property.
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:

13

--------------------------------------------------------------------------------



(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller or Affiliate, as the case may be, with the following
conditions precedent for each Property on and as of the date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Leases,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet any of the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and

14

--------------------------------------------------------------------------------



conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver of any right of
first refusal, right of first offer or other purchase option, if any, that any
party may have; and
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that any of the foregoing conditions precedent has not been
satisfied as of Closing, Buyer shall have the rights and remedies set forth in
Section 9(b) of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that Seller and/or each Affiliate with
respect to each Property: (a) shall use good faith efforts to complete
construction of the Improvements in a prompt and timely manner; (b) shall,
subject to Section 7 hereof and subject to reasonable wear and tear, maintain
each Property in the same (or better) condition as exists on the date hereof;
and (c) shall not, without Buyer’s prior written consent, which, after the
expiration of the Due Diligence Period may be withheld in Buyer’s sole
discretion: (i) amend the Leases in any manner, nor enter into any new lease,
license agreement or other occupancy agreement with respect to any Property,
except

15

--------------------------------------------------------------------------------



for executing the Lease Modification Agreement establishing the rent
commencement date upon completion of improvements and receipt of such from
Tenant; (ii) consent to an assignment of the Leases or a sublease of the
premises demised thereunder or a termination or surrender thereof; (iii)
terminate the Leases nor release any guarantor of or security for the Leases
unless required by the express terms of the Leases; and/or (iv) cause, permit or
consent to an alteration of the premises demised thereunder (unless such consent
is non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of any Property, whether insured or not.
17.    Post-Closing Covenants. For a time period of one (1) year after the date
that constitutes completion of construction under the Leases for purposes of any
Landlord Warranties or responsibilities with respect to patent defects (as
defined in the Lease), and for three (3) years after the date that constitutes
completion of construction under the Lease for purposes of any latent defects
(as defined in the Lease), Seller shall be and remain responsible for such
repairs and completing any warranty work or curing any related defaults by the
landlord under the Lease. Seller further agrees that it will remain adequately
capitalized in a manner such that Seller shall have sufficient funds in order to
comply with its obligations as described in this Section 17. In the event that
Seller fails to comply with said cure and warranty obligations, Buyer may, after
giving thirty (30) days written notice to Seller and Seller having failed to
commence and diligently pursue to completion curative action within said time
period, proceed to remedy such default on its own and shall have recourse
against Seller for any expenses incurred thereby. Neither payment nor acceptance
of the Purchase Price nor any provision in this Agreement will be deemed to
constitute a waiver by Buyer of Seller’s responsibility under this Section. This
Section, and all provisions contained herein, shall survive the Closing. The
obligations of Seller pursuant to this Section shall continue beyond the
one-year period specified herein as to warranty work or the curing of any
defaults required by the landlord pursuant to the Lease if such defect or
default is discovered during the one-year warranty period and is not cured by
the Seller within that one-year warranty period. In other words, defects or
defaults which arise or exist prior to the date of expiration of the one-year
warranty period must be cured and corrected by the Seller even though the curing
or corrective action may not be commenced or completed until after the date of
expiration of the one-year warranty period.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other

16

--------------------------------------------------------------------------------



than those as to which it is invalid or unenforceable, shall not be affected
thereby. Each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law
21.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever. BUYER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE,
DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES (OTHER THAN THE WARRANTY OF TITLE AS SET OUT IN THE DEED CONTEMPLATED
IN THIS AGREEMENT AND AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT)
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE, QUALITY
OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER OR ANYONE ELSE MAY
CONDUCT THEREON; (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH
ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY; (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (F) THE
MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO
THE PROPERTY; (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY; OR (H) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY, AND
SPECIFICALLY, THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS
ANY REPRESENTATIONS REGARDING COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION, ZONING OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS,
INCLUDING THE EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS MATERIALS. BUYER
FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY, BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE
PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER. BUYER
FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT
SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
SUCH INFORMATION. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY,
OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN
IS MADE ON AN "AS-IS" CONDITION AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND
AGREED

17

--------------------------------------------------------------------------------



THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT
THE PROPERTY IS SOLD BY SELLER AND PURCHASED BY BUYER SUBJECT TO THE FOREGOING.
ALL PROVISIONS OF THIS SECTION 21 SHALL SURVIVE CLOSING OR THE TERMINATION OF
THIS AGREEMENT WITHOUT CLOSING, AS APPLICABLE.
22.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
24.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. It is disclosed that the Seller is
affiliated with Integrated Development Group, L.L.C. and John E. Wood III,
licensed real estate broker in the State of Louisiana, who is acting on his own
behalf. Seller shall be responsible for payment of commissions to the Broker
pursuant to a separate written agreement executed by Seller. Seller and Buyer
each hereby agree to indemnify and hold the other harmless from all loss, cost,
damage or expense (including reasonable attorneys' fees at both trial and
appellate levels) incurred by the other as a result of any claim arising out of
the acts

18

--------------------------------------------------------------------------------



of the indemnifying party (or others on its behalf) for a commission, finder's
fee or similar compensation made by any broker, finder or any party who claims
to have dealt with such party (except that Buyer shall have no obligations
hereunder with respect to any claim by Broker). The representations, warranties
and indemnity obligations contained in this section shall survive the Closing or
the earlier termination of this Agreement.
25.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of related special purpose entities as set forth on Exhibit A1
(each an “Approved Assignee”) and intends to assign each respective Approved
Assignee its rights hereunder prior to Closing. The notice address for the
Approved Assignee is 106 York Road, Jenkintown PA 19046.
26.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
27.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
28.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
29.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
30.    General Contractor Warranties.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BUYER:                     SELLER:
AR CAPITAL LLC
a Delaware limited liability company
By:   /s/ Edward M. Weil, Jr.  
Name:   Edward M. Weil Jr.  
Title:     President
Date:   5/30/13


By:   /s/ G. Paul Dorsey, III  
Name:    G. Paul Dorsey, III  
Title:   Manager
Date:   5/31/13



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
STEWART TITLE GUARANTY
By: /s/ Regina Fiegel            
Name:    Regina Fiegel                
Title:     Senior Vice President            
Date:     5/31/13                 





20

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A1    -    List of Properties
Exhibit A2     -    List of Leases and Rents
Exhibit B    -    Form of Warranty Deed [Cash Sale]
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Intentionally Omitted
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel
Exhibit G    -    Form of Guarantor Estoppel
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Warranties
Exhibit J    -    Contractor Warranty














--------------------------------------------------------------------------------





EXHIBIT A1
LIST OF PROPERTIES
 
 
 
 
 
 
Owner Name
City
ST
Approved Assignee
Deposit
Purchase Price
Dorsey Development Company, LLC
Donaldsonville
LA
ARC DGDNDLA001, LLC
$55,699.14
$1,114,029.73
Dorsey Development Company, LLC
Bogalusa
LA
ARC DGBGLLA001, LLC
$61,600.86
$1,232,069.19
 
 
 
 
 
 
 
 
 
 
 
$2,346,098.92
 
 
 
 
$117,300.00
$0.00
Totals
 
 
Net Total Price
 
$2,346,098.92




A1-1

--------------------------------------------------------------------------------



EXHIBIT A2
LIST OF LEASES AND RENTS
 
 
 
 
 
 
 
 
Tenant Name
Address
City
ST
Rent Comm. Date
Lease Term Date
Current Annual Rent
Cap Rate
Dolgencorp, LLC
609 First Street
Donaldsonville
LA
6/1/2013
5/31/2028
$82,438.20
7.40%
Dolgencorp, LLC
435 Sullivan Road
Bogalusa
LA
6/1/2013
5/31/2028
$91,173.12
7.40%
 
 
 
 
 
 
 
 
 
 
 
 
Totals
 
$173,611.32
 








A-1

--------------------------------------------------------------------------------



EXHIBIT B


Return to:
American Realty Capital
7621 Little Avenue, Suite 200
Charlotte, NC 28226


WARRANTY DEED
[CASH SALE]

--------------------------------------------------------------------------------



STATE OF            )
PARISH OF            )        KNOWN ALL MEN BY THESE PRESENTS,


That in consideration of Ten and No/100 Dollars ($10.00) paid to the Vendor, the
receipt and sufficiency of which is hereby acknowledged,
[__________________________], whose address is [_______________________]
(“Vendor”) does hereby grant, bargain, sell, convey and deliver the entire owner
interest of Vendor unto ARC [____________], LLC, a Delaware limited liability
company, whose address is 106 York Road, Jenkintown, Pennsylvania 19046
(“Vendee”), the following lands and property, together with all improvements
located thereon and all of the rights, ways, privileges, servitudes,
appurtenances and advantages thereunto belonging or in anywise pertaining, lying
in the City of [_______], Parish of [__________], State of Louisiana to-wit:


See Exhibit “A” attached hereto and made a part hereof;


Prior Instrument Reference: __________________________


This conveyance is made and accepted subject to all validly existing and
enforceable restrictions, encumbrances, covenants, conditions, rights-of –way,
easements, mineral reservations and royalty reservations of record affecting the
property and to all matters shown by a current, on-the-ground survey of the
property (collectively, the “Permitted Exceptions”)


TO HAVE AND TO HOLD the Property, unto Vendee, its successors, assigns and legal
representatives forever; and Vendor does hereby bind itself and its successors
to WARRANT and FOREVER DEFEND all and singular the Property unto Vendee, its,
successors, assigns and legal representatives, against every person whomsoever
lawfully claiming or to claim the same or any part thereto by, through or under
Vendor but not otherwise, subject, however to the Permitted Exceptions











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, by its signature hereto, makes this
conveyance as of this ___day of April, 2013.


VENDOR:


                                            
______________________________
Witness Name:




______________________________
Witness Name:                        By: ______________________________
Name:
Title:




STATE OF            )
COUNTY OF            )    


I, the undersigned Notary Public in and for said County, in said State, hereby
certify that [___________], whose named as [_________________], signed to the
foregoing instrument, and who is known to me, acknowledged before me on this
day, being informed of the contents of said instrument, he as such Trustee and
with full authority, executed the same voluntarily and as the act of said Trust.


Given under may hand and official seal this the __day of [________] 2013.


[NOTARY SEAL]                    
______________________________
NOTARY PUBLIC
My commission expires:__________

























B-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, by its signature hereto, makes this
conveyance as of this ___day of May, 2013.


VENDEE:


ARC [________], LLC a Delaware limited                                 liability
company        
                            
_______________________
Witness Name:




______________________________
Witness Name:                    By:
Name: Jesse C. Galloway
Title: Authorized Signatory




STATE OF NEW YORK    )
COUNTY OF NEW YORK    )    


I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Jesse C. Galloway, whose named as Authorized Signatory of ARC
[___________], LLC, signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day, being informed of the contents of said
instrument, he a such manager and with full authority, executed the same
voluntarily and as the act of said limited liability company.


Given under may hand and official seal this the __day of [________] 2013.


[NOTARY SEAL]                    
______________________________
NOTARY PUBLIC
My commission expires:__________







B-3

--------------------------------------------------------------------------------





EXHIBIT A
LEGAL DESCRIPTION



B-4

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE, GUARANTY AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease, together with all of
Assignor’s right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________


By:                                                      
Name:                                                    
Title:                                                  




ASSIGNEE:
_______________________________


By:                                                    
Name:                                                  
Title:                                                 






C-1

--------------------------------------------------------------------------------



EXHIBIT D
(Intentionally Omitted)

B-2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2013 by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2010, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




                        
a                         


By:                         
Name:                         
Title:                         



E-1

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF TENANT ESTOPPEL
The undersigned hereby certifies to AR Capital, LLC and ARC ___________001, LLC
(“Buyer”), ___________________ (“Lender”) and their respective successors and
assigns as follows:
1.    The undersigned is the tenant under that certain [Lease Agreement] dated
as of _________ __, ____, [as amended by [insert any modifications to Lease]
([collectively,] the “Lease”) by and between _________________________
(“Landlord”) and _________________________ (“Tenant”), pursuant to which Tenant
leases that real property located at _________________________________________
(the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly), (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the fixed annual
minimum rent shall be $_________ ($__________ monthly)]. Such rent has been paid
through and including the month of ____________, 200_. Additional rent under the
Lease has been paid through

F-1

--------------------------------------------------------------------------------



and including the month of __________, 200_. No such rent (excluding security
deposits) has been paid more than one (1) month in advance of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    The undersigned is duly authorized to execute this Certificate on behalf
of Tenant.
Dated: ____________, 2013
TENANT:    
____________________, a ________________
By:
Name:
Title:







    F-2



--------------------------------------------------------------------------------




EXHIBIT G
GUARANTOR ESTOPPEL CERTIFICATE
The undersigned hereby certifies to AR Capital, LLC and ARC 001, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
1.    The undersigned (“Guarantor”) is the guarantor of that certain [Lease
Agreement] dated as of _____________ __, ____, as amended by [insert amendments]
([collectively,] the “Lease”) by and between ________________________
(“Landlord”) and __________________________ (“Tenant”), pursuant to which Tenant
leases from Landlord the land and building located at
_______________________________, as more particularly described in the Lease
(the “Premises”). Such guaranty is made pursuant to that certain Guarantee dated
as of ________ __, ____ (the “Guaranty”) from Guarantor to Landlord.
2.    The Guaranty has not been modified, changed, altered, supplemented or
amended in any respect, nor have any provisions thereof been waived.
3.    The Guaranty is valid and in full force and effect on the date hereof.
4.    No voluntary actions or, to Guarantor’s best knowledge, involuntary
actions are pending against Guarantor under the bankruptcy laws of the United
States or any state thereof.
5.    This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.
The undersigned is duly authorized to execute this Certificate on behalf of
Guarantor.
Dated: ____________, 2013
GUARANTOR:


______________, a ___________________




By:     
Name:
Title:







G-1

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD)




By:                     
Name:                     
Title:                     



H-1

--------------------------------------------------------------------------------



EXHIBIT I
WARRANTIES





I-1

--------------------------------------------------------------------------------




EXHIBIT J



J-1